                    1 DOWNEY BRAND LLP
                      ELIZABETH B. STALLARD (Bar No. 221445)
                    2 estallard@downeybrand.com
                      621 Capitol Mall, 18th Floor
                    3 Sacramento, California 95814
                      Telephone:   916.444.1000
                    4 Facsimile:   916.444.2100

                    5 Attorneys for Defendant
                      HUMBLE PROVISIONS, LLC dba CANON,
                    6 erroneously named “CANON EAST
                      SACRAMENTO”
                    7

                    8

                    9                                   UNITED STATES DISTRICT COURT

                   10                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                   11

                   12 VALERIE BROOKS, individually and on                    Case No. 2:20-cv-01947-JAM-DB
DOWNEY BRAND LLP




                      behalf of all others similarly situated,
                   13                                                        Hon. John A. Mendez, Courtroom 6
                                      Plaintiff,
                   14                                                        STIPULATION TO SET ASIDE ENTRY
                             v.                                              OF DEFAULT AS TO DEFENDANT
                   15                                                        “CANON EAST SACRAMENTO”;
                      CANON EAST SACRAMENTO, a California                    ORDER
                   16 Company; and DOES 1 to 10, inclusive,

                   17                    Defendants.

                   18

                   19             It is hereby stipulated between Plaintiff Valerie Brooks (“Plaintiff”), represented by Thiago

                   20 Coelho of Wilshire Law Firm PLC, and Defendant HUMBLE PROVISIONS, LLC dba CANON

                   21 (erroneously named “CANON EAST SACRAMENTO”) (“Defendant”), represented by Elizabeth

                   22 B. Stallard of Downey Brand LLP, that Plaintiff’s Request for Entry of Default (Dkt. No. 6), and

                   23 the Clerk’s Entry of Default (Dkt. No. 7) be set aside and Defendant be allowed to file its

                   24 responsive pleading.

                   25 / / /

                   26 / / /

                   27 / / /

                   28 / / /

                        1721073

                                               STIPULATION TO SET ASIDE ENTRY OF DEFAULT; ORDER
                    1             The Parties have further agreed that 10 days is a reasonable and sufficient time within

                    2 which to file Defendant’s responsive pleading, and that Defendant will therefore file its responsive

                    3 pleading on or before May 10, 2021.

                    4

                    5 DATED: April 30, 2021                           DOWNEY BRAND LLP

                    6

                    7
                                                                      By:     /s/ Elizabeth B. Stallard
                    8                                                                  ELIZABETH B. STALLARD
                                                                                           Attorney for Defendant
                    9                                                          HUMBLE PROVISIONS, LLC dba CANON,
                                                                                    erroneously named “CANON EAST
                   10
                                                                                             SACRAMENTO”
                   11

                   12             Plaintiff consents to an Order setting aside the default.
DOWNEY BRAND LLP




                   13
                        DATED: April 30, 2021                         WILSHIRE LAW FIRM PLC
                   14

                   15
                                                                      By:     /s/ Thiago Coelho [as authorized on 4/30/2021]
                   16
                                                                                           THIAGO COELHO
                   17                                                                      Attorney for Plaintiff
                                                                                          VALERIE BROOKS
                   18

                   19

                   20                                                    ORDER

                   21             Good cause appearing, the default entered against Defendant HUMBLE PROVISIONS,

                   22 LLC dba CANON (erroneously named “CANON EAST SACRAMENTO”) is set aside.

                   23 Defendant will file its response to the Complaint on or before May 10, 2021.

                   24

                   25

                   26 DATED: April 30, 2021                                  /s/ John A. Mendez
                                                                             THE HONORABLE JOHN A. MENDEZ
                   27
                                                                             UNITED STATES DISTRICT COURT JUDGE
                   28

                        1721073                                              2
                                                STIPULATION TO SET ASIDE ENTRY OF DEFAULT; ORDER
